FILED
                               FOR PUBLICATION                                DEC 19 2012

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: CESAR IVAN FLORES; ANA                    No. 11-55452
MARIA FLORES,
                                                 D.C. No. 6:10-29956-MJ
              Debtors.

                                                 ORDER
ROD DANIELSON,

              Trustee - Appellant,

  v.

CESAR IVAN FLORES; ANA MARIA
FLORES,

              Debtors - Appellees.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.